Title: To Thomas Jefferson from Michael Leib, 22 December 1806
From: Leib, Michael
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Lancaster Decr. 22nd. 1806
                        
                        My friend Dr. Muhlenberg of this place, whose reputation as a botanist you are not unacquainted with, is very
                            desirous of possessing the seed of any rare plants that Captain Lewis may have brought with him. As you will be in
                            possession of them, I have taken the liberty of requesting a specimen of any that you may have to spare, for my friend the
                            Doctor. As you have always evinced the strongest desire to promote science of every kind, and to give every encouragement
                            in your power to men of science, I shall make an apology for the freedom of this request. Permit me to tender to you the
                            homage of my sincere respect and regard
                        
                            M Leib
                            
                        
                    